Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate, commenced this CPLR article 78 proceeding seeking to annul the determination finding him guilty of violating the prison disciplinary rule prohibiting illicit drug use. The Attorney General has advised this Court that the determination in question has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, we note that petitioner has been afforded all of the relief to which he is entitled and dismiss the matter as moot (see Matter of Rodriguez v Leclaire, 44 AD3d 1205, 1206 [2007]).
Peters, J.P., Spain, Kane, Malone Jr. and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.